Citation Nr: 0215147	
Decision Date: 10/29/02    Archive Date: 11/06/02	

DOCKET NO.  98-03 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the character of the appellant's discharge is a bar 
to payment of VA compensation for a period of enlistment from 
August 17, 1993, to August 13, 1996.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The appellant had active military service from March 1987 
through August 1996.  His final DD Form 214 reflects that he 
was separated on August 13, 1996, with an under other than 
honorable conditions(UOTHC) discharge granted in lieu of 
trial by court-martial.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an adverse determination of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO) which found that the character of the appellant's 
discharge from August 1993 through August 1996 was a bar to 
all VA benefits (except for health care under Chapter 17 of 
Title 38, United States Code).  It should be noted that, 
pursuant to his request, the appellant was scheduled for a 
hearing before the Board to be conducted in October 2002, but 
the appellant failed to report for this hearing, and there 
has been no request to schedule a subsequent hearing.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the present 
disposition of the appeal has been requested or obtained.  

2.  The appellant reenlisted on August 15, 1989, for a period 
of four years with a scheduled discharge date of August 16, 
1993.  However, he was given an early discharge for the 
purpose of immediate reenlistment which occurred on December 
18, 1992, for four years, with a scheduled discharge date of 
December 17, 1996.  This period of service was not 
successfully completed, but terminated early pursuant to the 
appellant's request for discharge in lieu of trial by court-
martial with receipt of a UOTHC characterization in August 
1996.  

3.  The August 15, 1989, enlistment for four years, absent 
early separation for immediate reenlistment, was honorably 
completed on August 16, 1993.  The immediately following 
period of military service from August 17, 1993, through the 
appellant's separation for cause on August 13, 1996, is the 
proper period of service for consideration of adequate 
character of discharge for entitlement to VA benefits.  

4.  Three specifications (charges) of criminal activity under 
Article 134, Uniform Code of Military Justice (UCMJ), were 
preferred and referred to trial by special court-martial 
against the appellant in June 1996; the appellant requested 
discharge in lieu of trial by court-martial which was 
approved by the convening authority and the appellant was 
administratively separated with an UOTHC discharge in lieu of 
trial by court-martial.

5.  The appellant was discharged under other than honorable 
conditions because of his willful and persistent misconduct.  

6.  There is no evidence or argument that the appellant was 
insane at the time of the offenses which resulted in his 
receipt of a UOTHC discharge in lieu of trial by court-
martial. 


CONCLUSION OF LAW

The appellant's discharge was issued under dishonorable 
conditions and bars him from receiving VA compensation based 
upon his period of service from August 17, 1993, through 
August 13, 1996.  38 U.S.C.A. §§ 101(2), 5102, 5103, 5103A, 
5107, 5303 (West 1991); 38 C.F.R. §§ 3.1, 3.12, 3.13 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matter:  During the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) and regulations 
implementing that Act became effective.  This liberalizing 
legislation is applicable to the appellant's claim.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The VCAA 
provides that VA will make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate 
claims and requires VA to notify claimants and 
representatives of the evidence necessary to substantiate 
claims.  

A review of the claims folder reveals that the RO, in its 
June 1997 administrative decision, and October 1997 statement 
of the case, informed the appellant and his representative of 
the laws and regulations governing the award of VA 
compensation and of the requirements for attaining veteran 
status, including the requirement of being released from 
service under conditions other than dishonorable.  During the 
lengthy pendency of this appeal, the appellant has availed 
himself of the opportunity to submit relevant evidence and 
argument in support of his claim, including testimony with 
the assistance of a representative at a hearing at the RO in 
November 1996.  VA has offered to assist the appellant in 
obtaining any evidence which he might reasonably identify and 
all known available relevant evidence has been collected for 
review, including the appellant's "201 file" and service 
personnel records documenting the incidents of the 
appellant's separation for cause in August 1996.  

Regarding the duty to notify, through the administrative 
decision, statement of the case, and the conduct of the 
hearing at the RO, the appellant was kept apprised of what he 
must show to prevail in his claim, and generally informed as 
to what information and evidence he was responsible for, and 
what evidence VA must secure.  He availed himself of the 
opportunity of submitting significant evidence in the 
extenuation, mitigation, and explanation of the incidents 
resulting in his separation and the RO secured all available 
service medical and service personnel records.  Therefore, 
the duty to notify contemplated by VCAA has been satisfied.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Facts:  The appellant is shown to have initially enlisted on 
March 5, 1987, and thereafter, through various separations 
and reenlistments, served continuously until separated for 
cause in August 1996.  More specifically, prior to discharge 
from completion of the appellant's initial enlistment, the 
appellant separated for the purposes of immediate 
reenlistment on August 15, 1989, for a period of four years 
with a scheduled discharge date of August 16, 1993.  He again 
took early discharge, and reenlisted on December 18, 1992, 
for four years with a scheduled discharge date of December 
17, 1996.  The charges and specifications referred and 
preferred to trial by special court-martial alleged criminal 
activity to have occurred from January through June 1996 and, 
pursuant to the appellant's application for discharge in lieu 
of trial by court-martial, he was administratively separated 
with an UOTHC characterization of discharge in August 1996, 
prior to the expiration of his last enlistment.  

In June 1996, three specifications (charges) of criminal 
activity in violation of Article 134, UCMJ, were preferred 
and later referred to trial by special court-martial against 
the appellant.  These specifications alleged that the 
appellant had wrongfully solicited two married, junior 
enlisted men to commit adultery on diverse occasions in March 
and April 1996.  The third specification alleged that the 
appellant wrongfully conducted himself to subordinate 
enlisted soldiers in language and deportment, on diverse 
occasions from January through June 1996, by telling them 
that he intended to and had in the past committed sexual 
misconduct with women and children and that he had wrongfully 
conducted himself with subordinate enlisted personnel by 
grabbing them around the throat, arm, thigh, and/or calf and 
telling them that he could cause them bodily harm in seeking 
to engage them in fights or wrestling matches and use 
profanity, all to the prejudice of good order and discipline 
in the Armed Forces or of a nature to bring discredit upon 
the Armed Forces.  

In support of these charged offenses are numerous statements 
of junior enlisted personnel which factually support the 
charge and specifications brought against the appellant.  
Also included are three statements of witnesses who 
interviewed the appellant at which time the appellant 
admitted to soliciting one junior enlisted man to commit 
adultery and that he had made physically threatening 
statements to junior enlisted soldiers.  The charge and 
specifications were referred to trial by special court-
martial in June 1996.  With the assistance and advice of 
counsel, the appellant subsequently requested discharge in 
lieu of trial by court-martial and this was approved by the 
convening authority and the appellant was separated with a 
UOTHC discharge effective on August 13, 1996.  

There are on file reports of military physical examinations 
provided in January 1987, June 1993, August 1994, November 
1995, and July 1996 which collectively note the appellant to 
be psychiatrically normal and which contain no complaints or 
findings of psychiatric abnormality.  In March 1995, the 
appellant was provided a psychological evaluation which 
resulted in an assessment of no evidence of clinically 
significant mood disorder, anxiety disorder, PTSD, or 
cognitive memory dysfunction.  There was no diagnoses for 
Axis I or II.  There is also on file the report of a mental 
health consultation conducted in July 1996, the month after 
charges were referred to trial against the appellant.  While 
interview and assessment reveal that the appellant was prone 
to experience difficulties in interpersonal relationships and 
that he tended to have an angry attitude toward people, there 
was no evidence of psychotic symptoms found.  There was no 
indication of a significant psychological disorder which 
could explain the allegations made against the appellant.  
There was no diagnoses for Axis I or Axis II.

Also on file and appended to the charge sheet is a legal 
review of the evidence and charges against the appellant 
conducted by the Staff Judge Advocate.  This review concluded 
that each specification alleged an offense under the UCMJ, 
that the allegations in the specifications were warranted by 
the evidence, and that there was court-martial jurisdiction 
over the accused and the charged offenses.  The maximum 
authorized punishment if the case was referred to a general 
court-martial was confinement for three years, total 
forfeiture of all pay and allowances, reduction to the lowest 
enlisted grade, and a dishonorable discharge.  If referred to 
a special court-martial, the maximum punishment authorized 
was confinement for six months, two-thirds forfeiture of pay 
for six months, reduction to the lowest enlisted grade, and a 
bad conduct discharge.  It was recommended that the case be 
referred to trial by special court-martial empowered to 
consider a bad conduct discharge.  

During the lengthy pendency of this appeal, the appellant 
submitted numerous statements and documents in extenuation 
and mitigation, and challenges to the credibility of the 
witnesses against him.  The appellant submitted copies of 
service personnel records reflecting the fact that he had no 
other disciplinary problems or other misconduct at any time 
dating back to his initial enlistment in 1987.  He submitted 
copies of honorable discharge certificates, citations to 
accompany the award of military awards, letters of 
appreciation and recognition, character statements, training 
certificates, periodic performance evaluations, and copies of 
Army and VA regulations.  The appellant also submitted the 
results of an equal employment opportunity (EEO) complaint 
that he brought against a fellow serviceman which appears to 
have resulted in the finding that this individual had in fact 
made racially disparaging remarks in general.  The appellant 
submitted statements from several local (Texas) police 
jurisdictions which reported that searches of their records 
revealed that the appellant had no criminal history or record 
on file.  Also on file is a copy of a letter the appellant 
received from the U. S. Army Crime Records Center in response 
to the appellant's privacy act request indicating that they 
were in possession of no criminal files concerning the 
appellant.  The appellant also submitted evidence and 
argument that he had been discriminated against during his 
final enlistment in his military occupational specialty 
selection.  There is also on file an official Army response 
to a congressional inquiry initiated by the appellant which 
explained the incidents giving rise to the appellant's 
discharge under other than honorable conditions.  This letter 
explained that the appellant was not selected for a 
leadership position due to his inability to understand and/or 
perform certain aspects of a weapons system.  

During testimony at a personal hearing at the RO in November 
1996, the appellant recounted his favorable lengthy service 
record and his belief that the incidents giving rise to his 
adverse separation were motivated by improper racial bias or 
personal dislike.  He argued that the military counsel 
provided him was unqualified.  He reported that he also 
sought the advice of a civilian lawyer.  He argued that he 
had never committed any offenses against women or children.  
He explained that he requested discharge in lieu of trial by 
court-martial to avoid the possibility of a Federal 
conviction and for personal reasons unrelated to the charges.  
He additionally argued that there were defects in the conduct 
of the investigation and criminal procedures which resulted 
in his separation.  

Law and Regulation:  To be eligible for VA benefits, an 
appellant must establish that he is a "veteran" as defined 
under 38 U.S.C.A. § 101(2).  See Laruan v. West, 11 Vet. App. 
80, 84-5 (1998) (en banc).  The term "veteran" means a person 
who served in the active military, naval, or air service, and 
who was discharged or released therefrom under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2).  See also, 
38 U.S.C.A. § 5303.  

Compensation is not payable unless the period of service on 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  38 C.F.R. 
§ 3.12(a).  A discharge or release because of one of the 
offenses specified in this paragraph is considered to have 
been issued under dishonorable conditions:  (1)  Acceptance 
of an undesirable discharge to escape trial by general court-
martial; (2) mutiny or spying; (3) an offense involving moral 
turpitude which generally included conviction of a felony, 
and; (4) willful and persistent misconduct.  This includes a 
discharge under other than honorable conditions, if it is 
determined that it was issued because of a willful and 
persistent misconduct.  A discharge because of a minor 
offense will not, however, be considered willful and 
persistent misconduct, if service was otherwise honest, 
faithful and meritorious.  38 C.F.R. § 3.12(d)(1)-(4).  

Notwithstanding any other provision of law, any requirements 
for eligibility for or entitlement to any benefit under this 
title or any other law administered by VA that are based on 
the length of active duty served by a person who initially 
enters service after September 7, 1980, shall be exclusively 
as prescribed in this title.  With certain exception, a 
person who was discharged or released from a period of active 
duty before completing the shorter of 24 months of continuous 
active duty, or the full period for which such person was 
called or ordered to active duty, is not eligible by reason 
of such period of active duty for any benefits under the 
title or any other law administered by the Secretary.  
38 U.S.C.A. § 5303A; 38 C.F.R. § 3.12(a).  

Despite the fact that no unconditional discharge may have 
been issued, a person shall be considered to have been 
unconditionally discharged or released from active military 
service when the following conditions are met:  (1)  The 
person served in the active military for the period of time 
that the person was obligated to serve at the time of entry 
into service; (2) the person was not discharged or released 
from such service at the time of completing that period of 
obligation due to an intervening enlistment or reenlistment; 
and (3) the person would have been eligible for a discharge 
or release under conditions other than dishonorable at that 
time except for the intervening enlistment or reenlistment.  
38 C.F.R. § 3.13(c).

Analysis:  The appellant's final period of active military 
service was terminated prior to the expiration of his 
enlistment by reason of his approved discharge in lieu of 
trial by court-martial.  The documentary evidence on file 
shows significant evidence in support of three specifications 
of criminal behavior in violation of Article 134, UCMJ.  
Numerous statements support the underlying charges that the 
appellant solicited junior enlisted men to commit adultery on 
multiple occasions and that he wrongfully communicated that 
he had or intended to commit sexual misconduct with women and 
children.  This evidence was reviewed by the Staff Judge 
Advocate and found to warrant trial by special court-martial 
and the charges were referred to trial by special court-
martial by the lawful convening authority.  The appellant is 
shown to have been represented by military counsel and has 
indicated that he also sought the assistance of civilian 
counsel and, after consideration of his options, the 
appellant voluntarily chose to submit an application for 
discharge in lieu of trial by court-martial.  Such action, by 
regulation, made the appellant eligible to receive a UOTHC 
discharge which is in fact the characterization of discharge 
authorized by the convening authority who accepted his 
application.  The appellant knew or should have known at the 
time he submitted the application for discharge in lieu of 
trial by court-martial that a UOTHC administrative 
characterization was the likely and near certain outcome of 
such application.  While a UOTHC administrative separation is 
certainly unfavorable, it is universally recognized as 
preferable to an actual conviction at court-martial with the 
possibility of a sentence including confinement, loss of pay 
and rank, and a bad conduct discharge (in the case of a 
special court-martial).  

The misconduct underlying the specifications referred to 
trial against the appellant clearly constitutes willful and 
persistent misconduct as contemplated in 38 C.F.R. 
§ 3.12(d)(3).  The charge sheet and evidence in support 
reveals that the misconduct alleged occurred on multiple 
occasions over a period of time.  As noted in the Staff Judge 
Advocate Review, at general court-martial, these offenses 
collectively could have resulted in three years' confinement 
(although maximum confinement is jurisdictionally limited to 
six months in any special court-martial, regardless of the 
maximums authorized for conviction of any given offense).  
The offenses alleged and evidence in support cannot fairly be 
considered "a minor offense."  This pattern of misconduct 
resulting in a UOTHC discharge constitutes a bar to the 
appellant's receipt of VA benefits (other than certain 
medical benefits) for the period of his final enlistment.  
The offenses of which the appellant was charged are certainly 
considered to be willful, (intentional) actions and no 
evidence or argument was presented to the contrary.  The 
number of evidentiary statements presented in this case each 
alleged multiple occasions of the appellant's wrongful 
statements to the prejudice of good order and discipline in 
the Armed Forces so the misconduct must be considered 
persistent.

The Board has carefully evaluated and considered all of the 
evidence, argument and testimony provided by the appellant 
during the pendency of this appeal.  While the appellant has 
made allegations that improprieties were made in the 
processing of his court-martial and administrative separation 
during service, this evidence is not compelling.  The single 
EEO complaint brought by the appellant which resulted in an 
affirmative finding of misconduct by one enlisted man 
(perhaps an individual who provided evidence against the 
appellant), did not reveal that this individual made comments 
disparaging of the appellant but to another individual, 
albeit of an individual the same race as the appellant.  
There were a number of individuals who provided consistent 
evidence against the appellant.  Additionally, while the 
appellant has argued that his court martial was scheduled 
after he initiated an EEO complaint, the evidence shows that 
all statements of witnesses against him had been made before 
he initiated his EEO complaint, and there is evidence that 
the appellant was aware of these statements before he 
initiated an EEO complaint.   

To the extent that the appellant disputes the character of 
his discharge or the propriety of the handling of his court-
martial and administrative separation, he has not chosen the 
proper form.  Rather, the appellant would be better served to 
present such issues to a Board for Correction of Military 
Records and/or a Military Discharge Review Board.  The Board 
does not have jurisdiction over issues relating to the 
upgrade of a discharge.  While the governing VA laws and 
regulations provide the Board with a degree of discretion in 
reviewing the character of discharge in particular cases, 
there is on file strong evidence that the appellant engaged 
in a pattern of willful and persistent misconduct which 
directly led to his separation with an UOTHC discharge.  The 
nature of the offenses charged cannot fairly be considered "a 
minor offense."  The appellant's evidence and argument is not 
persuasive as to the question presented of whether he did, in 
fact, engage in willful and persistent misconduct as detailed 
in the charge sheet and supporting evidence.  

Willful misconduct means acts involving conscious wrongdoing 
or known prohibited actions.  It involves deliberate or 
intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences.  38 C.F.R. 
§ 3.1(n).  All of the actionable offenses referred to trial 
involved volitional statements of the appellant to 
subordinate enlisted men and contemplated or intended acts 
which were clearly and unmistakably wrong by their very 
nature (adultery, rape, indecent liberties, offers of 
physical force).  

Additionally, there is no evidence nor is there any argument 
that the appellant was insane at the time of the commission 
of the offenses for which he was charged.  All medical 
examinations performed during service failed to reveal any 
psychiatric abnormality and psychiatric consultations 
conducted at and around the time of the charged offenses 
failed to result in any psychiatric diagnosis.  No medical 
evidence on file since the time of the appellant's final 
service separation reveals any active or ongoing mental 
problems.  Accordingly, the exception provided for the bar to 
benefits based upon misconduct based upon a finding of 
insanity at 38 U.S.C.A. § 5303(b) and 38 C.F.R. § 3.12(b) are 
not for application.

Finally, because the appellant is shown to have had a series 
of enlistment's and reenlistments over a period of years, it 
is necessary to determine the correct period for which the 
appellant may not be accorded veteran status.  While there 
are on file honorable discharge certificates for periods 
ending August 1989, December 1992, and July 1995, these 
certificates are not dispositive.  Rather, the regulatory 
framework requires inquiry into whether an individual has 
complete periods for which he was initially obligated by 
enlistment.  

The evidence shows that the appellant enlisted for a four-
year period on August 15, 1989, and that his scheduled 
release from this four-year enlistment would have been August 
16, 1993.  However, prior to the expiration of that 
enlistment, the appellant separated prior to that four-year 
enlistment on December 18, 1992, for the purpose of an 
immediate reenlistment for a four-year period which was 
scheduled to terminate December 17, 1996.  The appellant did 
not complete that four-year enlistment because he was 
separated for cause with a UOTHC discharge in lieu of trial 
by court-martial in August 1996.  The appellant's initial 
four-year enlistment in August 1989 would have been completed 
on August 16, 1993, had it not been prematurely interrupted 
with a separation solely to reenlist.  Accordingly, the 
appellant's period of service from August 15, 1989, through 
August 16, 1993, a four-year enlistment, is considered a 
complete period of honorable service.  However, the three-
year period commencing on August 17, 1993, through the time 
of the appellant's UOTHC discharge for cause on August 13, 
1996, must be considered to be dishonorable, based upon the 
underlying willful and persistent misconduct occurring during 
this enlistment.  

In sum, the Board concludes that the appellant committed the 
offenses with which he was charged, that the underlying 
misconduct during service did constitute willful and 
persistent misconduct and that there is no evidence of 
insanity at the time of the appellant's misconduct.  
Therefore, the appellant's discharge must be considered as 
having been under dishonorable conditions and is a bar to 
benefits (except for certain health care benefits) during his 
final enlistment.


ORDER

Inasmuch as the character of the appellant's discharge is a 
bar to payment of VA compensation during the period of August 
17, 1993, to August 13, 1996, the benefit sought on appeal is 
denied.  


		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

